Citation Nr: 0908305	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-33 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1962 to June 
1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for PTSD.

A hearing at the RO was held in December 2008 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant claims that he has PTSD as a result of 
traumatic experiences during his childhood and during active 
service.  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the 4th edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

A review of the record indicates that prior to the Board's 
December 2008 hearing, the RO had expended considerable 
development efforts on behalf of the appellant.  Despite 
these efforts, which resulted in the collection of medical 
records spanning more than four decades, the record on appeal 
is entirely negative for competent medical evidence of a 
current diagnosis of PTSD.  Similarly, the RO had undertaken 
efforts to obtain evidence corroborating the appellant's 
then-claimed in-service stressors.  Such efforts were 
unsuccessful.  In a May 2007 memorandum, the RO detailed its 
unsuccessful efforts and concluded that further efforts were 
not warranted as the appellant had not provided sufficient 
detail upon which the U. S. Army & Joint Services Records 
Research Center (JSRRC) could perform meaningful research in 
an attempt to obtain evidence corroborating his claimed 
stressors.  

At the appellant's December 2008 Board hearing, however, he 
recalled an additional stressor, which he had not previously 
submitted to the RO.  Specifically, he claimed that during 
his basic training at Fort Leonard Wood, Missouri, he 
witnessed the murder of a barracks mate, who had his throat 
cut with a switchblade.  The Board notes that the appellant's 
service personnel records document his period of basic 
training there to be from July 12, 1962, to September 21, 
1962.  

Also at the appellant's December 2008 Board hearing, the 
appellant claimed that he was currently under treatment for 
PTSD at the Dallas VA Medical Center.  He claimed that he had 
been treated for a diagnosis of PTSD as recently as one month 
prior.  

The Board recognizes the previous evidentiary development 
efforts of the RO.  Under the Veterans Claims Assistance Act 
of 2000 (VCAA), however, VA is required to obtain relevant 
records from a Federal department or agency, including 
records from VA medical facilities and the service 
department.  VA may only end these efforts if it is concluded 
that the records sought do not exist or that further attempts 
to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  
While it is unfortunate that the appellant failed to provide 
this information sooner than his December 2008 hearing 
testimony, additional efforts are now necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should assist the appellant in 
obtaining evidence to corroborate his 
recently-claimed stressor, i.e. 
witnessing the murder of a barracks' mate 
at Fort Leonard Wood during his basic 
training, from July 12, 1962, to 
September 21, 1962, to include referral 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC), if 
necessary.

2.  The RO should contact the Dallas VA 
Medical Center and request clinical 
records pertaining to the appellant for 
the period from October 2003 to the 
present.  

3.  After the development requested above 
has been completed, and after conducting 
any additional development deemed 
necessary, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




